Case 4:21-cv-02485 Document1 Filed on 08/02/21 in TXSD Page 1of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
(Houston Division)

 

 

CASE NO.
CARL SHEARER
Plaintiff,
vs.
SHELL OIL COMPANY
Defendant
/
COMPLAINT FOR DAMAGES
AND DECLARATORY RELIEF

 

Carl Shearer (“Shearer”) sues Defendant, Shell Oil Company. (“Shell”) and alleges
as follows:

Jurisdiction and Venue

1. This is an action for damages which exceeds Seventy Five Thousand
($75,000.00) Dollars, exclusive of interest, costs and attorneys fees. This Complaint also
seeks declaratory relief.

2. This Court is vested with federal question jurisdiction over this action pursuant
to 28 USC Section 1331 for Plaintiff's claims under Title Vil of the Civil Rights Act of 1964,
42 USC 2000¢e ef. seq.

3. Venue lies within the Southern District of Texas, Houston Division, pursuant
to 28 USC Section 1391 (b) because all actions relevant to these claims arose in this
Judicial Circuit.

Administrative Prerequisites
4. All conditions precedent to the maintenance of this action have been met.

5. On or about January 25, 2021, Plaintiff timely filed a Charge of Discrimination
Case 4:21-cv-02485 Document1 Filed on 08/02/21 in TXSD Page 2 of 5

with the Equal Employment Opportunity Commission (“EEOC”). A copy of said Charge is
attached hereto as Exhibit A.

6. On or about May 4, 2021, the EEOC issued its Notice of Suit rights, a copy
of which is attached hereto as Exhibit B.

7. Plaintiff has timely filed this suit in accordance with the ninety (90) day window
after his receipt of the EEOC Notice of Right to Sue.

The Parties/Participants

8. Plaintiff, is an individual residing in Broward County, Florida and is sui juris.

9. Defendant, Shell, is a corporation doing business in Harris County, Texas.
Plaintiff was an employee of Shell until his retirement in 2008.

General Allegations

10. Plaintiff was an employee of Sheil until his retirement in 2008. Plaintiff is a
homosexual male.

11. During his employment Plaintiff was a beneficiary of the Shetl Pension Plan
(“SPP”). Upon retirement, Plaintiff elected to commence his benefits as of April 1, 2008.

12. Onor about 2017, and in accordance with the US Supreme Court decision in
Obergfell v. Hodges, 576 US 644 (2015), Shearer married Mario Rios. Shortly thereafter,
Plaintiff sought to designate his husband as his beneficiary under the SPP. Shell refused
to change the beneficiary for Plaintiff under the SPP based upon its Summary Plan
Description. The Plaintiff thereafter submitted a claim to the Plan Administrator for the SPP,

seeking to change his beneficiary under the SPP. The. Plan:Administrator refused to
Case 4:21-cv-02485 Document1 Filed on 08/02/21 in TXSD Page 3 of 5

change the beneficiary under the Plan. Plaintiff further appealed this determination to the
Trustees of the SPP. The Trustees of the SPP once again refused, on appeal, to change
the beneficiary of Plaintiff under the SPP. See, attached Exhibit C. Plaintiff brings this
lawsuit for damages or alternatively for declaratory relief based upon Defendants failure to
change his SPP plan beneficiary.
Punitive Damages (as to Shell)
13. Plaintiffs contends that Defendant's conduct as alleged herein was intended

to cause injury to Plaintiff or was carried on by Defendant in willful disregard and conscious

disregard of the rights of the Plaintiff.

14. Alternatively, Plaintiff contends that Defendant's authorized and/or ratified the
wrongful conduct for which punitive damages are sought herein, and was guilty of
oppression, fraud, and malice through the actions of its officers, directors and managing

agents.

15. | Onthe basis of Defendant's oppression, fraud and malice toward Plaintiff, and
for ail conduct in violation of Title Vii Plaintiff is eniitied to exemplary and punitive damages.

16. Plaintiff has hired the undersigned law firm and has agreed to pay it a

reasonable fee for its services.

Count | - Violation of Title Vil
(LGBT/Sex Discrimination)

Plaintiff reavers and realleges paragraphs 1 through 16 as if fully set forth herein’

and further alleges:
Case 4:21-cv-02485 Document1 Filed on 08/02/21 in TXSD Page 4 of 5

17. Defendant unlawfully discriminated against Plaintiff based upon his
sex/LGBT status in violation of Title VII and the case of Bostock v. Clayton County,
Georgia, 140 S.Ct. 1731 (2020) in refusing to permit Plaintiff to designate his same sex
spouse as a beneficiary under the SPP. Moreover, to the extent that Shell had a prior
policy of refusing to permit changes in beneficiary under the SPP, this policy disparately
discriminates against LGBT couples and the rights afforded to them under Obergfell and
Bostock.

18. Defendant unlawfully discriminated against Plaintiff in violation of Title Vi
based upon his sex in refusing to permit him to designate his same sex spouse as his
beneficiary under the SPP.

19. Asadirect and proximate result of the actions of Defendant, Plaintiff seeks
compensatory damages, including, but not limited to mental anguish and !oss of dignity.
Plaintiff also seeks punitive damages, court costs and attorneys fees in accordance with
Title Vil. Finally, Plaintiff seeks declaratory relief that the policies of Defendant are in
violation of Title Vil.

WHEREFORE, Plaintiff demands judgment against Sheil for compensatory
damages, declaratory relief interest, court costs, attorneys’ fees and for any and all

other and further relief this Court deems just and proper under the circumstances. .
Case 4:21-cv-02485 Document1 Filed on 08/02/21 in TXSD Page 5of5

Demand for Jury Trial
Plaintiff demands trial by jury on all issues so triable.

Behren Law Firm

1930 N. Commerce Parkway
Suite 4

Weston, Florida 33326
Telephone (954) 636-3802
Facsimile (772) 252-3365
scott@behrenlaw.com

www.behrenlaw.com

By:_/Scott M. Behren/
Scott M. Behren
Florida Bar No. 987786

Mitchell Avila Katine

Attorney at Law

Katine Nechman McLaurin LLP
1834 Southmore Blvd.
Houston Texas 77004

Texas Bar No: 11106600

Local Counsel for Plaintiff

Direct: 713-808-1001
Cell: 832-444-8274
Mkatine@lawknm.com
